TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00646-CV


                                 In re Christopher L. Cornish


                                 C. L. J. and T. P., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee



              FROM THE 146TH DISTRICT COURT OF BELL COUNTY,
              NO. 258,562-B, JACK WELDON JONES, JUDGE PRESIDING


                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of C. L. J. and T. P. The

subject of this proceeding is Christopher L. Cornish, appellants’ attorney.

               Appellants filed their notice of appeal on September 27, 2013, and their brief was

due October 28, 2013. On October 28, 2013, we ordered counsel to file appellants’ brief no later

than November 12, 2013. To date, appellants’ brief has not been filed.

               Therefore, it is hereby ordered that Christopher L. Cornish shall appear in person

before this Court on Friday, November 22, 2013, at 9:00 a.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why he should not be held in contempt and have

sanctions imposed for his failure to obey our October 28, 2013 order. This order to show cause
will be withdrawn and Cornish will be relieved of his obligation to appear before this Court as

ordered above if the Clerk of this Court receives appellants’ brief before November 22, 2013.

              It is ordered on November 14, 2013.



Before Justices Puryear, Rose and Goodwin